Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner's amendment was given in a telephone interview with David Quimby on February 23, 2021.

The following claims (7, 9-15, 18 and 19) have been replaced by:

7. (Currently Amended) The actuator of claim 1, wherein the housing comprises a cylindrical wall that defines the chamber. 
9. (Currently Amended) The actuator of claim 1, further comprising ends, wherein the ends are coupled to an aircraft. 
10. (Currently Amended) The actuator of claim 9, wherein the ends are coupled to non-conductive portions of the aircraft.
11. (Currently Amended) The actuator of claim 1, wherein the gland comprises a primary seal.
12. (Currently Amended) The actuator of claim 11, wherein the gland comprises a secondary seal.
13. (Currently Amended) The actuator of claim 1, wherein the gland comprises a buffer seal.
14. (Currently Amended) The actuator of claim 1, wherein the gland comprises bearing elements.
15. (Currently Amended) The actuator of claim 1, further comprising ends, wherein an end of the ends is coupled to a flight control surface of an aircraft.
18. (Currently Amended) The method of claim 16, wherein the housing comprises a cylindrical wall that defines the chamber.

19. (Currently Amended) The method of claim 18, further comprising coupling an end of the piston shaft to a component of an aircraft.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745